Citation Nr: 1548291	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  15-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The Veteran's claims file is under the jurisdiction of the RO in St. Louis, Missouri.

The issue of entitlement to an acquired psychiatric disability, claimed as depression, was raised by the Veteran in February 2015, but has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket. 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

The Veteran seeks an initial compensable rating for his service-connected bilateral hearing loss.

In his January 2015 substantive appeal, the Veteran reported that he sought treatment from the VA Medical Center in St. Louis, Missouri for his bilateral hearing loss.  Review of the evidence of record does not show any VA treatment records associated with the Veteran's claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Moore v. Gober, 10 Vet. App. 436 (1997); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO must obtain a copy of the Veteran's VA treatment records and associate them with the Veteran's claims file.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including records of any medical treatment providers seen by him since March 2011.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained.  The RO must specifically obtain all pertinent VA treatment records from the VA Medical Center in St. Louis, Missouri.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO. 

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  This appeal has been advanced on the Board's docket. 38 C.F.R. § 20.900(c) (2015).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





